DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1, 3-6, 8-28 are currently pending. Claims 12-26 have been withdrawn as being drawn to non elected inventions. Claims 1, 3-6, 8-11 and 27-28 are currently pending.  This office action is in response to the amendment filed on 07/24/2022. It should be noted that 2 different claim sets where received on 07/24/2022, one of which appears to be a copy of the originally filed claim set and the other which appear to be an amended claim set which indicates currently amended claims. The claim set used for this office action is the amended claim set which indicates Amendments to the claims. 

                                                                         Claim Interpretation
3.	Concerning claims 8-9 the indication of the chemical formulas in the indicated claims is given is broadest reasonable interpretation that the polymer comprises the indicated structure and must have each of the monomer units indicated but is capable of including additional monomer units not present in the chemical formula in the polymer and that the chemical structure does not imply any particular microstructure of the polymer and the polymer can be any kind of structure of polymer including random or block structures among others. 

                                                            Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-6, 8-11 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1, 3-5 the claims recites “a dicarboxylic ester monomer having a linear, branched, or cyclic alkyl group having 10 to 30 total carbon atoms in the monomer” which renders the claim indefinite as it is not clear if this is an indication that the 10 to 30 carbon atoms refers to an individual alkyl group, the combination of all alkyl groups in the monomer or the entire monomer including parts of the monomer which are not alkyl groups. 
Concerning claim 6 the claim recites  “the hydroxyl monomer” and indicates an example of this is butoxy styrene which does not include a hydroxyl group rendering the claim indefinite as it is not clear what is meant by this. 
Claims 8-11 and 27-28 are rejected as being dependent to a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a monomer of butyoxystyrene as a hydroxyl monomer this broadens the independent claim 1 which requires a hydroxy monomer and butoxystyrene is not a hydroxy containing monomer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-6 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue ‘081 (JP 2011-021081 A; all citations refer to the English language machine translation which is provided).
Concerning claim 1, 3-6  Inoue ‘081 teaches a polymer composition which is made from 20 parts by weight  of VCM 2 parts of DOM  and 1 part of HEM ( paragraph 0124 Table 2 example 2) where CVM is  vinyl chloride  DOM is maleic acid di-2-ethylhexyl ester which is also known as dioctyl maleate and HEMA is 2- hydroxyethyl methacrylate (paragraphs 0115-0116).  This indicates that per 100 parts of the vinyl chloride monomer there are 10 parts of the dicarboxylic acid ester monomer of DOM  and 5 parts of the  hydroxyl monomer of HEMA, and that the dicarboxylic acid ester monomer and the hydroxyl monomer are present in a weight ratio of 2:1.  This teaches each of the claimed components in the claimed amounts and in the claimed ratios to one another
Concerning claim 27 Inoue ‘081 the vinyl chloride copolymer indicated in claim 1 in indicated to be present as an emulsion and added to a trimethylolmetaline resin and water (paragraph 0125).  The composition which includes a vinyl chloride comprising copolymer would be a vinyl chloride resin composition and would meet the claimed limitations. 
Concerning claim 28 Inoue ‘081 teaches that the composition of claim 27 is used as a coating composition (paragraph 0125-0126) which is broadly indicated to be capable of being used on paper (paragraph 0107). 
Inoue ‘081 does not specifically teach that the composition is an ink composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
As such Inoue ‘081 teaches a composition which includes the claimed polymer and which is indicated to be capable of being used to coat paper. As such the composition would be capable of being used as an ink and as such would be considered an ink composition. As such Inoue ‘081 teaches the claimed limitations. 

                                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3-6, 8-9 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2012/0309883 A1).
Concerning claim 1, 3-6 Inoue teaches as is indicated above a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs  0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
These values do not give the claimed amount of the dicarboxylic acid ester and hydroxyl based monomer in comparison to the amount of vinyl chloride based monomer or the claimed weight ratio of the dicarboxylic acid ester monomer and hydroxyl monomer. 
However Inoue teaches that the Vinyl chloride monomer is a monomer (c) that the di-2-ethylhexyl maleate is a monomer (e) and that Hydroxyethyl methacrylate is a monomer (d) (paragraph 0230 Table 1 example 1 and Table 2 example 1). 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063)Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers such as the exemplary hydroxy ethyl methacrylate (paragraph 0050) and is indicate to preferably be present in an amount of 0.5 to 5 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be an alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 5 Mass % of the polymer  (paragraph 0065). 
 This indicates that per 100 parts by mass of the vinyl chloride monomer (c) the hydroxyl containing monomer of (d) can be present in an amount of from 50 parts to 2 parts  by weight. 
This also indicates that the maleate monomer (e) is indicated to be present in an amount of from 50 parts to .4 parts per 100 parts of the vinyl chloride monomer. 
These amounts of the monomers also indicate that the weight ratio between the dicarboxylic acid ester and the hydroxyl based monomer can range from 10:1 to 0.1:5.  This provides an overlapping range with the claimed range of form 1.5:1 to 2:1. 
These ranges are overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ranges of the amount of the hydroxyl monomer and  dicarboxylic acid ester as well as the claimed ratio of the dicarboxylic acid ester monomer to hydroxyl monomer in the polymer of Inoue because Inoue teaches a broad description of the monomers which provides overlapping ranges with the claimed ranges. 
Claim 8 Inoue as is indicated above teaches a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs 0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
The use of these monomers would provide the polymer of claim 1 as indicated above and provides a structure indicated by the chemical formula except that a methacrylate hydroxyl monomer is used instead of an acrylate hydroxyl monomer and no indication is given of the values of z, y and z. 
The hydroxyl monomer  (d) is indicated to preferably be one of several monomer which can include 2-hydroxyethyl(meth)acrylate (paragraph 0050). This would indicate that the acrylate version of the hydroxyl monomer can be used as an alternative to the methacrylate version of the monomer and as such these monomers are substantially equivalent and interchangeable with one another. 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063).
Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers (paragraph 0050) and is indicated to preferably be present in an amount of 0 to 10 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be a alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 10 mass % of the polymer  (paragraph 0065). 
The final polymer is indicated to have a number average molecular weight which is at least 20,000 and at most 500,000 g/mol (paragraph 0069).
Vinyl chloride has a molecular weight of 62.5 g/mol, di-2-ethylhexyl maleate has a molecular weight of 340.5 g/mol , hydroxy ethyl acrylate has a molecular weight of 116.11 g/mol. 
Using the molar mass of polymer and wt% of each of the monomer is possible to determine the weight amount of each monomer in the polymer which can in turn be converted to the number of each monomer unit in a polymer chain. 
Vinyl chloride would be present in the polymer in an amount range from 125,000 g/mol to 2,000 g/mol which would corresponds to 2000 mol per polymer chain to 32 mol per polymer chain. This is an overlapping range with the claimed range of x
Hydroxyethyl acrylate would be present in the polymer in an amount of from 50,000 g/mol to 0 g/mol which would correspond to 430mol/polymer chain to 0 mol per polymer chain. This is an overlapping range with the claimed range of z.
Di-2-ethylhexyl maleate would be present in an amount of from 50,000 to 20 g/mol which would correspond to 146 mol per polymer chain to 0 mol per polymer chain (as 20 g/mol is less than one unit per chain). This is an overlapping range with the claimed range of y. 
As such Inoue teaches overlapping ranges with the claimed ranges of the amounts of each monomer in the chemical formula. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed acrylate hydroxy monomer having the claimed chemical structure in the polymer of Inoue because Inoue indicates that the acrylate and methacrylate forms of the monomer are substantially equivalent and interchangeable with one another, and it would have been obvious to use the claimed number of each monomer unit because Inoue teaches overlapping ranges with the claimed ranges of the number of monomers per polymer chain. 
Concerning claim 9 Inoue as is indicated above teaches a polymer which is made from monomers that include 52.1 grams of vinyl chloride, 10.2 g of di-2-ethylhexyl maleate, and 2.5 gram of 2-hydroxyethyl methacrylate (paragraphs 0228 0230 Table 1 Example 1 0206, 0208, and 0214). 
The use of these monomers would provide the polymer of claim 1 as indicated above the structure indicated by the chemical formula except that a hydroxylethyl methacrylate monomer is used instead of a 2-hydroxypropyl acrylate monomer and no indication is given of the values of z, y and z. 
The hydroxyl monomer (d) is indicated to preferably be one of several monomer which can include 2-hydroxyethyl(meth)acrylate and 2-hydroxypropyl (meth)Acrylate (paragraph 0050). This would indicate that the 2-hydroxyethyl methacrylate and 2-hydroxylpropyl acrylate monomers are substantially equivalent and interchangeable with one another. 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063).
Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers (paragraph 0050) and is indicated to preferably be present in an amount of 0 to 10 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be a alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 10 mass % of the polymer  (paragraph 0065). 
The final polymer is indicated to have a number average molecular weight which is at least 20,000 and at most 500,000 g/mol (paragraph 0069). 
Vinyl chloride has a molecular weight of 62.5 g/mol, di-2-ethylhexyl maleate has a molecular weight of 340.5 g/mol , hydroxy propyl acrylate has a molecular weight of 130.14 g/mol. 
Using the molar mass of polymer and wt% of each of the monomer is possible to determine the weight amount of each monomer in the polymer which can in turn be converted to the number of each monomer unit in a polymer chain. 
Vinyl chloride would be present in the polymer in an amount range from 125,000 g/mol to 2,000 g/mol which would corresponds to 2000 mol per polymer chain to 32 mol per polymer chain. This is an overlapping range with the claimed range of x
Hydoxypropyl acrylate would be present in the polymer in an amount of from 50,000 g/mol to 0 g/mol which would correspond to 384 mol/polymer chain to 0 mol per polymer chain. This is an overlapping range with the claimed range of z.
Di-2-ethylhexyl maleate would be present in an amount of from 50,000 to 20 g/mol which would correspond to 146 mol per polymer chain to 0 mol per polymer chain (as 20 g/mol is less than one unit per chain). This is an overlapping range with the claimed range of y. 
As such Inoue teaches overlapping ranges with the claimed ranges of the amounts of each monomer in the chemical formula. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the 2-hydroxylpropyl acrylate monomer having the claimed chemical structure in the polymer of Inoue in stead of 2-hydroxyethyl methacrylate  because Inoue indicates that the monomers are substantially equivalent and interchangeable with one another, and it would have been obvious to use the claimed number of each monomer unit because Inoue teaches overlapping ranges with the claimed ranges of the number of monomers per polymer chain. 
Concerning claim 27 the exemplary copolymer of Inoue indicated in the discussion of claim 1 above is indicated to be present in an emulsion of the copolymer (paragraph 00229) and then placed in a composition with an oxidized starch and water which can then be applied to paper (paragraph 0233).  This indicates that the vinyl chloride copolymers of Inoue would be present in a vinyl chloride  resin composition
Concerning claim 28 Inoue teaches that polymer composition of claim 28 which is indicated to be a coating the can be applied to paper (paragraph 0233). 
Inoue does not specifically teach that the composition is an ink composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
As such Inoue teaches a composition which includes the claimed polymer and which is indicated to be capable of being used to coat paper. As such the composition would be capable of being used as an ink and as such would be considered an ink composition. As such Inoue teaches the claimed limitations. 
Allowable Subject Matter
9.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed indication of the polyethylene glycol based adding including a (meth)acrylate group having the chemical formula 3.

Response to Arguments
10.	Applicant's arguments filed 07/24/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over  Inoue that   Inoue relates to a release agent composition applied to fibers, which is completely different form the present invention. In addition the copolymer of Inoue is characterized by implementing desired water and oil repellency by including “fluorine-containing “as essentials, and the structure of the final copolymer completely different from the present invention. As the properties of the copolymer are realized form a structure including the substituents of all the monomers described as essential components, the copolymer disclosed in Inoue cannot be regarded as the same as the copolymer of the present invention In addition the amended claim 1 limits the specific content ratio of each repeating unit. Referring the description of the present specification excellent effects are exhibited according to the content ratio of each repeating unit. The content ratio of each repeating unit is not disclosed at all in Inoue. Thus it would not be easy at all to derive the present invention form Inoue. 
This argument is not found to be persuasive as it is not clear how the structure of the polymer of Inoue and the claimed copolymer are completely different or how the use of  fluorine containing monomers would provide a different copolymer structure, as the claims as are currently drafted requires that the vinyl chloride monomer, dicarboxylic acid ester monomer and hydroxyl monomer, be present, that the dicarboxylic acid ester monomer and the hydroxyl monomer be present in a particular ratio with the vinyl chloride monomer and with each other. None of the limitations provided indicate a required amount of vinyl chloride monomer or that other monomers can not be present in the copolymer.  Concerning the ratios of the comonomers applicant does not provide any experimental evidence as to an unexpected result of the particularly claimed monomer amounts or ratios. Additionaly Inoue teaches that the Vinyl chloride monomer is a monomer (c) that the di-2-ethylhexyl maleate is a monomer (e) and that Hydroxyethyl methacrylate is a monomer (d) (paragraph 0230 Table 1 example 1 and Table 2 example 1). 
In general monomer c is indicated to preferably be vinyl chloride (paragraph 0039) and to be present in an amount of preferably from 10 to 25 mass % of the polymer (Paragraph 0063)Monomer  d is indicated to be preferably a monomer which can include hydroxyl containing monomers such as the exemplary hydroxy ethyl methacrylate (paragraph 0050) and is indicate to preferably be present in an amount of 0.5 to 5 mass % of the polymer (paragraph 0064). 
Monomer e is indicated to preferably be a alkyl maleate such as di-2-ethylhexyl maleate (paragraph 0057) and to be present in an amount of from preferably 0.1 to 5 Mass % of the polymer  (paragraph 0065). 
 This indicates that per 100 parts by mass of the vinyl chloride monomer (c) the hydroxyl containing monomer of (d) can be present in an amount of from 50 parts to 2 parts  by weight. 
This also indicates that the maleate monomer (e) is indicated to be present in an amount of from 50 parts to .4 parts per 100 parts of the vinyl chloride monomer. 
This also indicates that the weight ratio between the dicarboxylic acid ester and the hydroxyl based monomer can range from 10:1 to 0.1:5.  This provides an overlapping range with the claimed range of form 1.5:1 to 2:1. 
These ranges are overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
As such it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers in the claimed ratios with one another because Inoue teaches overlapping ranges of the claimed amounts and ratios of the monomers with the claimed ranges.  As such the rejection provided above is maintained. 
Conclusion
10.	 Claims 1, 3-6, 8-9 and 27-28 are rejected. Claims 10-11 are objected to as  including allowable subject matter but being dependent from a rejected base claim which has been rejected under 112 issues. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763      

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763